DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in a telephone election on 02/08/2022, which was confirmed in the response filed 05/10/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18, 20, 23-26, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090).
Grunewald teaches a process for connecting an add-on element (5) to a sandwich structure (1), the process comprising: providing the sandwich structure comprising an outer sandwich shell (2), an inner sandwich shell (3) with fastening openings (3a,3b) therein, and a lightweight core (4) between the sandwich shells; providing an add-on element (5) with connection openings (6a,6b); joining the sandwich structure and the add-on element such that the fastening openings and connection openings are aligned and in communication; and introducing a connection means (V) through the fastening and connection openings such that the connection means adhesively connects the add-on element to the sandwich structure (See Figures; [0021]-[0030]). The sandwich structure (1), outer sandwich shell (2), inner sandwich shell (3), fastening openings (3a,3b), lightweight core (4), add-on element (5), and connection openings (6a,6b) read on the instantly claimed sandwich component, first outer ply, second outer ply, at least one aperture, interlayer, add-on part, and at least one first input aperture, respectively.
The connection means (V) of Grunewald corresponds to the instantly claimed hardenable polymer composition. While Grunewald does not expressly recite a “hardenable polymer composition” it would have been obvious to one of ordinary skill in the art at the time of filing that the connection means of Grunewald would include such materials. Specifically, Grunewald states that the connection means may include multi-component adhesives which are settable and include hardener additives (See [0011]; [0024]). An adhesive which includes a hardener and undergoes setting (i.e. curing, crosslinking, or hardening) is hardenable. While Grunewald does not expressly disclose polymeric compositions, it would be immediately obvious to one of ordinary skill in the art that such hardenable multi-component adhesives taught by Grunewald would be polymeric.
Regarding the pot life of the polymer composition, Grunewald teaches that the connection means (V) is an adhesive which enables rapid setting (See [0024]) in order to minimize cycle times in a production line (See [0011]). It would have been obvious to one of ordinary skill in the art to provide a short pot life of 1-15 seconds in order to minimize cycle times, as taught by Grunewald. Grunewald clearly teaches that pot life is a result-effective variable which directly affects cycle times during production. It would have been a routine matter for one of ordinary skill in the art to determine a desired pot life which provides enough workable time for application while minimizing cycle times.
Regarding claim 17, the fastening openings (3a,3b) lead to a void in the lightweight core (4) (See [0013]-[0015]), such a void forming a cavity between the add-on element and the sandwich structure as claimed.
Regarding claim 18, the connection means (V) is an adhesive (See [0011]; [0024]).
Regarding claim 20, the connection means forms a coherent, interlocking, and frictional connection upon setting.
Regarding claim 23, it can be clearly seen in Fig. 2 of Grunewald that a distance across which the connection means (V) extends parallel to the sandwich structure is greater than a diameter of the fastening openings (3a,3b).
Regarding claims 24 and 30, Grunewald does not expressly disclose the shape of the fastening openings. The selection of such a shape would be a routine matter of design choice for one of ordinary skill in the art such that a circular hole or slot would have been an obvious choice at the time of filing.
Regarding claim 25, Grunewald teaches that the lightweight core may be a honeycomb core (See [0021]), which is a hollow-chamber structure as claimed.
Regarding claim 26, Grunewald teaches that the add-on element may be a locking element for a hood (See [0023]). Such a locking element reads on the instantly claimed connecting element and fastening element.
Regarding claim 28, the inner and outer sandwich shells are outer sheets as claimed.
Regarding claim 29, Grunewald teaches two-component adhesives (See [0011]).
Regarding claim 32, Grunewald teaches a multi-component settable adhesives with hardeners (See [0011]). One of ordinary skill in the art would interpret such setting to occur by crosslinking.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090) as applied to claim 16 above, and further in view of Fausten (FR 2831229).
Grunewald teaches a process for connecting an add-on element (5) to a sandwich structure (1), as detailed above. Grunewald does not expressly disclose undercuts in the add-on element and the sandwich structure.
Fausten teaches parts to be joined (1,2) which include undercuts (See Figs. 1c-1d and 2a-2b and their descriptions).
It would have been obvious to one of ordinary skill in the art at the time of filing to include undercuts, such as those taught by Fausten, in the sandwich structure and the add-on element of Grunewald. The motivation to do so would be a desire to improve the strength of the bond between these components.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090) as applied to claim 16 above, and further in view of Burckhardt (US 2015/0259465).
Grunewald teaches a process for connecting an add-on element (5) to a sandwich structure (1), as detailed above. Grunewald does not expressly disclose an adhesive composition recited in claims 33-34.
Burckhardt teaches an adhesive composition useful as a potting compound, the composition comprising an isocyanate with NCO functionality in the instantly claimed ranges and a polyamine (See Abstract and Presentation of the Invention).
It would have been obvious to one of ordinary skill in the art to use the adhesive composition of Burckhardt as the adhesive in the process of Grunewald because Burckhardt teaches that such an adhesive composition was recognized in the prior art as being suitable for use as a potting compound (See Abstract; [0154]).

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but are not persuasive.
Applicant argues that the instantly claimed short pot life allows for parts to be processed and/or used immediately and that “the skilled person would not have considered an extremely fast curing adhesive as claimed in the present application.” Examiner respectfully disagrees. In order to reduce process times, one of ordinary skill in the art would certainly consider the curing time of settable adhesives used. Grunewald specifically teaches that minimizing cycle times is desirable (See [0011]) and that rapid setting of adhesives is known (See [0024]). Choosing a fast-curing adhesive to reduce bonding time is predictable and well-known in the art. Siboni (US 2015/0096678), for example, teaches an injectable adhesive which has a pot life in the claimed range which advantageously reduces processing time (See [0022]).
Applicant also argues that the process of Grunewald requires a low-heat adhesive due to the use of heat-curing aluminum sheets in a sandwich structure. This is not persuasive because the method of Grunewald is not limited to being used with heat-curing aluminum sheets. The heat-curing aluminum sheet embodiment described by Grunewald is only a single example, and the method of Grunewald could be used with many different sandwich laminates, many of which could withstand higher heat.
Applicant argues that Grunewald teaches away from fast curing compositions in [0011]. This is not persuasive because Grunewald only discusses temperature. Nowhere is pot life mentioned. Also, as stated above, applicant has narrowly focused on a single embodiment of Grunewald, and the teachings of Grunewald are not limited to this single embodiment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746